Case 3:15-cv-01857-SI   Document 409-11   Filed 10/15/20   Page 1 of 3




       75,$/
                                      Case 3:15-cv-01857-SI                                             Document 409-11                                    Filed 10/15/20                         Page 2 of 3
                                                                                                                                                                                                                                             3:15-cv-01857
                                                    VISALUS INDEPENDENT PROMOTER (VIP) APPLICATION
                                                                                                                                                                                                                                                       27
                                                                           ®
                                                                                                                                                                                                                    Fax Form to 1.877.547.1570


   STEP 1: Join Our Team. Please choose an enrollment option.                                                                                                                                            PROMOTER SYSTEMS
          BASIC                                               EXECUTIVE                                                      EXECUTIVE                                      STAR                                                       X10                            FREE
                                                                                                                             UPGRADE                                                                                                                    X25

    $   49                                               $499                                                                 I already purchased my BASIC.
                                                                                                                              I want to upgrade now!*
                                                                                                                                                                      $999
                                                                                                                                                                      TOTAL RETAIL VALUE
                                                                                                                              $   450                                 1,897
                                                                                                                                                                      $
                                                                                                                                                                                                                                                                        X25

                                                                                                                                                                            25% OFF
                                           X3
                                                                                                                                                                                                  25% OFF                                                  X10
       + PURCHASE YOUR                                            25% OFF
  CHALLENGE KIT FROM $49–$299                                                                            X15                                                                                                                                   X40


2 STEP 2: Select Your Monthlyy Challenge
                                      g Kit. Choose the items you would like shipped to you each month.
                                                                                                                                                                          NEW
                                                                                                                                                                            W                           * Must have
                                                                                                                                                                                                                          CHOOSE YOUR AUTO-SHIP DATE:
                                                                                                                                                                                                          a standing
                                                                                                                                                                                                       Challenge Kit
                                                                                                                                                                                                                                   5th             12th               19th
                                                                                                                                                                                                             order to     Executive enrollment Auto-Ship orders
                                                                                                                                                                                                             receive      will be processed and shipped starting
                                                                                                                                                                                                        combo pack        the next month on the selected date.
                                                                                                                                                                                                            discount      Basic enrollment Auto-Ship orders will
                                                                                                                                                                                                                          be processed and shipped with your
        BALANCE KIT                  SHAPE KIT                       CORE KIT                     TRANSFORMATION KIT                              FIT KIT                  Vi CRUNCH™ COMBO PACK                          enrollment package. If selected date
        $49                          $99                             $199                         $249                                                                        $49 (2                $95 (4                lands on a weekend or holiday, orders
                                                                                                                                                  $299                               Weeks
                                                                                                                                                                                  Supply)
                                                                                                                                                                                                           Weeks
                                                                                                                                                                                                        Supply)           will be processed on the last business
        $68 Retail Value             $136 Retail Value               $278 Retail Value            $339 Retail Value                               $409 Retail Value
        SAVE $19                     SAVE $37                        SAVE $79                     SAVE $90                                        SAVE $110
                                                                                                                                                                              $61 Retail Value      $119 Retail Value     day prior.
                                                                                                                                                                              SAVE 14%              SAVE 17%


2 STEP 3: Additional Products                                                                                                                                               2 STEP 4: Vi-Net® Login & Additional Tools
   All additional product orders will be processed and shipped with your enrollment package.                                                                                   Please select a unique username and password to access your ViSalus Back Oﬃce.
    QTY         ITEM NAME         ITEM PRICE AUTO-SHIP ONE-TIME    QTY         ITEM NAME                                       ITEM PRICE AUTO-SHIP ONE-TIME                   If neither Username choice is available, Passwords must have 6–16 characters
                                                                                                                                                                               username will default to your mailbox    and contain at least one letter and one
           50 Taster Packs                $250                                           Nutra-Cookie™: Pick a Flavor                                                          number.                                  number, e.g., rsmith2.
           25 Starter Packs               $250                                                  Oatmeal Raisin                 $34/box                                         (1st Choice):
                                                                                                                                                                               (2nd Choice):
           ViSalus GOTM–2 oz. Shots $48/box                                                     Peanut Butter                  $34/box
           ViSalus PROTM–Drink Mix $32/box                                                      Chocolate Chip                 $34/box                                         You will automatically be      Upgrade to Vi-Net Pro
                                                                                                                                                                               subscribed to Vi-Net Pro       Swipe for $39/mo and
          Vi-Crunch™ Protein Super $39                                                                                                                                         plus ViSalus Success Club      get The Swiper for $49
                                                                                                30 Children’s Shake Meals Donation
          Cereal–14 Serving Pouch                                                               $24 Shake Meal for Meal Match!                                                 Subscription for $29/mo.       (one time charge)
   See Product Price Sheet for Item Numbers and pricing information.                                                                                                           To change or cancel, call ViSalus Customer Service at 1.877.VISALUS

2 STEP 5: Personal Information
  IP# or SSN: ___________________________________________________                                                                           Communication Preferences:
  Enroller Last Name: __________________                               First Name:______________________                                    Home Phone #: ____________________                              Mobile Phone #: _______________
  The Enroller is an existing IP who refers a new IP. The Enroller can place the new IP anywhere in the depth of his/her organization.
  Once the enrollment process is complete the enroller can add/change sponsor information in the “Waiting Room” found in Vi-Net.            Mobile Phone Provider: Required for ViSalus Mobile Updates (SMS)___________________
                                                                                                                                            E-mail Address: _______________________________________________
  Last Name: ______________________ First Name: _____________________
                                                                                                                                            Receive ViSalus News & Updates via: Check at least one
  SSN or Tax ID: _____________________                                 Birth Date: ____/ ____/ _____
                                                                                                                                               ▢ Phone           ▢ Email         ▢ Mobile Text Message (SMS)                    ▢ None
  Company Name: __________________________________________________
                   If doing business as a legal entity, complete and attach the Company Enrollment Form. (Required)
                                                                                                                                            Language Preference: ▢ English ▢ Spanish ▢ Both
                                                                                                                                            Gender: ▢ Male ▢ Female
  Shipping/Mailing Address: __________________________________________
                                                                                                                                            Billing Information:
  Apt/Suite: ______________________________________________________
                                                                                                                                            Full Name on Credit Card: _________________________________________
  City: ___________________________                                    State: ______             Zip: ______________
                                                                                                                                            Credit Card Number:|__|__|__|__|__|__|__|__|__|__|__|__|__|__|__|__|
  Billing Address: __________________________________________________                                                                       Expiration Date: ____________________                           Security Code: ________________
  Apt/Suite: ______________________________________________________                                                                         Card Type: ⒓ Visa             ⒓ MasterCard           ⒓ Discover             ⒓ American Express
  City: ___________________________                                    State: ______             Zip: ______________                        Cardholder Signature: ___________________________________________
  I authorize ViSalus to charge my account for the amount listed. I promise to pay such amount to and in agreement governing the use of such card. I understand that ViSalus will apply taxes, shipping and handling charges to my order. If the
  order is Auto-Ship or a monthly Vi-Net Subscription, I authorize ViSalus to ship/charge these products monthly. Cancellations must be submitted at least 5 days prior to the Auto-Ship date or Vi-Net billing date.

I understand that to become an Independent Promoter (IP) of ViSalus I am only required to submit this Agreement.                         Policies and Procedures and Compensation Plan, which are incorporated by reference herein, and agree to abide
I further acknowledge that my advancement in the ViSalus marketing plan is based solely upon the sales of ViSalus                        by them and any amendments thereto which maybe made from time-to-time.
product. My purchase of sales aids or training material, or attendance at training classes, is strictly optional and                     *BASIC upgrade to EPS for $450 available within 30 days.
at my discretion. I also understand that if I choose to enroll or sponsor other individuals to participate in ViSalus’
marketing plan, I will only be compensated based upon the activities of other IPs to the extent of their sales made
to customers.                                                                                                                            I UNDERSTAND THAT I MAY CANCEL THIS AGREEMENT WITHOUT PENALTY OR OBLIGATION AT ANY TIME,
By my signature below, I acknowledge that I have carefully read this Agreement,and I am willing to accept the terms                      FOR ANY REASON. I UNDERSTAND THAT MY NOTICE OF CANCELLATION MUST BE SUBMITTED IN WRITING
and conditions herein and on the reverse side. I understand that the terms of this document shall be a binding                           TO THE COMPANY AT ITS PRINCIPAL BUSINESS ADDRESS. PLEASE SEE OTHER SIDE FOR TERMS.
Agreement between ViSalus and me and upon receipt of this Agreement. I have read and understand ViSalus’
Applicant Signature: X                                                                                                                    Date:

                                                                                                                                                       340 E. Big Beaver Rd Suite 400, Troy, MI 48083 tCustomer Service 1.877.VISALUStvi.com
        ENG
                                                                                                                                  27-1
                                                                                                                                                                                                                         © 2013 ViSalus, Inc. All rights reserved. D1000US-26 1/2
                        Case 3:15-cv-01857-SI                   Document 409-11                 Filed 10/15/20                     Page 3 of 3
                                 VIP TERMS OF AGREEMENT                                                                                           Fax Form to 1.877.547.1570

By joining ViSalus™ these are the Terms you have agreed to. Refer to the                from VISALUS without written authorization and that the unauthorized use
Policies and Procedures for detailed information.                                       of any Proprietary Mark is a violation of federal law and this Agreement,
1. I acknowledge that I am of legal age to enter into this Agreement and that           constituting grounds for termination of this Agreement by VISALUS.
    I am a real person.                                                             16. I understand that as a Promoter, I am free to select my own means,
2. I understand and acknowledge that this Agreement is not binding until                methods and manner of operation and that I am free to choose the hours
    received and accepted by VISALUS.                                                   and location of my activities under this Agreement, subject only to the
3. I agree that as a Promoter, I am responsible for determining my own                  terms of this Agreement and VISALUS Policies and Procedures.
    business activities and that I am not an agent, employee or legal               17. I acknowledge that I am not guaranteed any income nor am I assured
    representative of VISALUS. I am responsible for the payment of all federal          any proﬁts or success. I certify that no claims of guaranteed proﬁts or
    and state employment taxes and any other tax required under any federal,            representations of expected earnings that might result from my eﬀorts have
    state or regulatory law. In the event that I fail to provide VISALUS a valid        been made by VISALUS or any VISALUS Promoters. In this connection, I
    Social Security Number or employer identiﬁcation number, VISALUS may                shall not represent directly or indirectly that any person may, can or will
    withhold commissions due to me until a valid number is provided.                    earn any stated gross or net amount, nor that sponsorship of others is easy
4. I understand that I am not being sold a franchise or business opportunity.           to secure or retain, or that substantially all Promoters will succeed.
5. I may terminate this Agreement for any reason, at any time, by giving            18. I acknowledge that I have the right to sign up as many personal customers
    VISALUS prior written notice. VISALUS may terminate this Agreement in               as I wish. I will receive a commission each month from my personal
    writing upon violation of policies and procedures or in the event I violate         customers’ purchases and my downline network in accordance with the
    any part of this Agreement. In such event, no further commissions will              VISALUS Compensation Plan then in eﬀect.
    be paid by VISALUS. To terminate this Agreement, I must mail or deliver         19. I agree to indemnify and hold harmless VISALUS from any and all claims
    personally to VISALUS, a signed, dated written notice of cancellation sent          losses, damages and expenses, including any attorney’s fees, arising out
    to: ViSalus, 1607 East Big Beaver, Suite 110, Troy, Michigan 48083.                 of my actions or conduct in violation of this Agreement, Compensation Plan
6. I agree that as a VISALUS Promoter, I shall place primary emphasis                   or any Policy or Procedure of VISALUS. I agree that in order to recoup any
    upon the sale of Products and Services to non-Promoter consumers as                 damages and expenses it has incurred due to such violation(s), VISALUS
    a condition of my receipt of commissions. Commissions I receive will                may oﬀset any commissions or other payments due me. In the event a
    be based upon fulﬁlling certain terms of qualiﬁcation as set forth by               dispute arises as to the respective rights, duties and obligations under this
    the Marketing Program and Compensation Plans as may be amended                      Agreement, Compensation Plan or the Policies and Procedures of VISALUS,
    from time to time. A three ($3.00) Dollar processing fee will apply to all          it is agreed that such disputes shall be exclusively resolved in the Circuit
    payments.                                                                           Court for Oakland County, State of Michigan, or Federal Court located in
                                                                                        Detroit, Michigan. Michigan law shall apply to the resolution of all disputes.
7. I agree to keep accurate records and to abide by all federal, state, and             Louisiana residents may choose Louisiana law and jurisdiction.
    local laws and regulations governing the sale or solicitation of the products
    and services marketed by VISALUS including, but not limited to, any and all     20. I acknowledge that I have read and fully understand the VISALUS Policies
    permits and licenses required to perform under this Agreement.                      and Procedures and Compensation Plan, which are incorporated herein
                                                                                        by reference and are binding upon me. In order to maintain a viable
8. I understand that no attorney general or other regulatory authority ever             marketing program and to comply with changes in federal, state or local
    reviews, endorses, or approves any product, subscription, compensation              laws or economic conditions, VISALUS may revise its Compensation Plan
    program or company, and I will make no such claim to others.                        and Policies and Procedures from time to time. All changes thereto shall be
9. I understand that a $25 Administration Fee will be charged annually to my            eﬀective upon verbal or written notice to me and become a binding part of
    credit card on ﬁle with ViSalus. This fee is for services, which include, but       this Agreement. The home oﬃce prior to use or publication must approve
    are not limited to, downline reporting, customer tracking and accounting            all advertisements using the Proprietary Marks of VISALUS.
    services. The Administration Fee will be charged in the month of my             21. I acknowledge that this Agreement, Compensation Plan and the Policies
    enrollment anniversary and if not paid will result in my Promotership               and Procedures incorporated herein by reference, constitute the entire
    being placed on Financial Hold for up to 120 days. If the Administration            Agreement between the parties and shall not be modiﬁed or amended
    Fee remains unpaid 120 days after it was due, my Promotership will be               except in writing signed by VISALUS. This Agreement shall be binding upon
    terminated and I will forfeit any commissions that were held since the              and inure to the beneﬁt of heirs, successors, and permitted assigns of the
    time I was placed on Financial Hold. If my Promotership is terminated, I            parties hereto. If any provision of the Agreement is determined by any
    understand that I must re-enroll as a brand new Promoter and will not be            authority of competent jurisdiction to be invalid or unenforceable in part or
    placed back in my original spot if I wish to pursue the ViSalus opportunity.        in whole for any reason whatsoever, the validity of the remaining provisions
10. I agree that VISALUS shall not be liable under any circumstances for                or portions thereof shall not be aﬀected thereby.
    any damage or loss of any kind, including indirect, special, punitive,          22. I agree to abide by the terms of the noninterference and non-disclosure
    compensatory, or consequential damages, losses or proﬁts which may                  policy of VISALUS.
    result from any cause, including but not limited to, breach of warranty,
    delay, act, error or omission of VISALUS, or in the event of discontinuation    23. During the term of this Agreement (and any renewals), I will not sell
    or modiﬁcation of a product or service oﬀered by VISALUS.                           any other products for any entity competing with VISALUS. I agree that
                                                                                        I no longer promote any other organization that utilizes a multi-tiered
11. VISALUS shall periodically make sales literature and/or promotional                 compensation plan.
    materials available. However, I am under no obligation to purchase any
    materials or literature at any time. Refunds shall not be allowed under any     24. During the term of this Agreement (and any renewals) and for one (1) year
    circumstances, including, but not limited to, termination of this Agreement,        thereafter, I understand and agree that I will not contact, solicit, or recruit
    obsolescence of such sales literature or promotional materials, or any other        any VIP, whether active or inactive, into any organization that utilizes a
    reason. Except as speciﬁed in paragraph 26.                                         multi-tiered compensation plan. This includes indirect recruiting through
                                                                                        Facebook or other social media. I acknowledge that my violation of this
12. I agree that as a Promoter, this Agreement grants me the limited authority          provision will result in immediate termination of my Promotership and
    to promote and sell the products VISALUS markets subject to the terms and           payments of any kind.
    conditions established by VISALUS.
                                                                                    25. I understand that if for any reason a VIP violates any of the terms of the
13. I will not make any false or misleading statements about VISALUS or its             Agreement and/or these Policies and Procedures, ViSalus reserves the
    marketing program. I agree that I will operate in a lawful, ethical and             right to immediately deactivate or terminate the VIP’s position. Such action
    moral manner and will not engage in or perform any misleading, deceptive            by ViSalus will terminate any and all rights of the VIP and any further
    or unethical practices. In the event I violate any of these conditions, my          payments of any kind and is eﬀective at the time of said violation.
    position may be terminated without further payment or compensation of
    any kind.                                                                       26. ViSalus Executive and Business Opportunity Return Policy: An Independent
                                                                                        Promoter who cancels their Promotership within 30 days of enrollment may
14. I acknowledge that I am responsible for supervising and supporting                  return unused products from the Promoter Systems which are unopened
    Promoters I sponsor into the program and in my commissionable network. I            and in resalable condition. A refund will be issued for the value of the
    agree to maintain monthly communication and support to those individuals            Business Opportunity ($49) and the value of unused and saleable products
    in my commissionable network through written or verbal communication                up to $450. If an Independent Promoter cancels their Promotership within
    and attendance at meetings.                                                         their ﬁrst year but more than 30 days after their enrollment date, the same
15. I acknowledge that VISALUS expressly reserves all proprietary rights to             guidelines apply however returned, saleable products will result in a
    the company’s trademarks, tradenames, logos (“Proprietary Marks”) and               product credit equal to the discounted value of those products (up to $450)
    copyrighted materials. I understand, acknowledge and agree that any                 rather than a refund and will be subject to a restocking fee.
    monies which I pay VISALUS are in consideration of my receiving a non-
    exclusive license, during the term of this Agreement to use the Proprietary
    Marks of VISALUS as stipulated in the Policies and Procedures and in
    conjunction with the marketing program provided to me. I further agree
    that I will not use VISALUS’s Proprietary Marks in any form whatsoever
    except as permitted in writing by VISALUS or in advertising or promotion
    materials provided, designed or published by VISALUS. I understand that
    I may not photocopy or duplicate any materials provided by or purchased


                                                                                              340 E. Big Beaver Rd Suite 400, Troy, MI 48083 tCustomer Service 1.877.VISALUStvi.com

                                                                               27-2
                                                                                                                                                    © 2013 ViSalus, Inc. All rights reserved. D1000US-26 2/2
